DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHUN et al (US 2014/0204502).
Regarding claim 1, CHUN discloses a multilayer ceramic device (Fig. 2), comprising: a ceramic main body (Fig. 2, 110) including a plurality of internal electrodes (Fig. 2, 121/122) laminated in a first direction (Fig. 2, up and down), the ceramic main body having a pair of end surfaces (Fig. 2, left and right sides of 110) respectively facing a second direction (Fig. 2, left to right) perpendicular to the first direction and a direction opposite to the second direction (Fig. 2); a pair of protective layers (Fig. 2, 131a) covering respective entire areas of said pair of end surfaces (Fig. 2), the protective layers each including at least one of Si, Zn, Ga, Ge, In, Sn, Pt, Au ([0052]) and Bi as a main component thereof; and a 
Regarding claim 2, CHUN further discloses that each of the external electrodes includes at least one plated film (Fig. 2, 134).  
Regarding claim 5, CHUN further discloses that each of the external electrodes includes at least one of Ni ([0059] Ni layer), Cu ([0058] Cu layer and [0059] Cu-Ni layer), Pd and Ag as a main component thereof.  
Regarding claim 6, CHUN further discloses that the ceramic main body further has a pair of main surfaces (Fig. 2, top and bottom surfaces of 110) respectively facing the first direction and a direction opposite to the first direction (Fig. 2), and a pair of side surfaces (Fig. 1, surfaces that extend in W direction) respectively facing a third direction (Fig. 1, W) that is perpendicular to the first and second directions (Fig. 1, T and L) and a direction opposite to the third direction (Fig. 1), and wherein the pair of protective layers and the pair of external electrodes respectively extend from the end surfaces to the main surfaces and to the side surfaces (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of CHUN et al (US 2014/0204502) in view of Mihara et al (US 2006/0145401).
Regarding claim 3, CHUN fails to teach the claim limitations.
Mihara teaches that each of the external electrodes includes at least one sputtered film (Fig. 1, 11 [0052]) next to and contacting the protective layer (Fig. 1).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Mihara to the invention of CHUN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 4, CHUN teaches that each of the external electrodes is made of a multilayer film that includes at least one plated film (Fig. 2, 134).
However, CHUN fails to teach that each of the external electrodes is made of a multilayer film that includes at least one plated film and at least one sputtered film.
Mihara teaches that each of the external electrodes is made of a multilayer film that includes at least one plated film (Fig. 1, 13) and at least one sputtered film (Fig. 1, 11 [0052]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Mihara to the invention of CHUN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
Kawase et al (US 6081181) teaches relevant art in Fig. 2-9.
Saito et al (US 2007/0242416) teaches relevant art in Fig. 1-4.
NISHISAKA et al (US 2013/0201601) teaches relevant art in Fig. 1-6.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848